Citation Nr: 1417723	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment rendered at Memorial Hospital from December 19, 2010 to December 20, 2010.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to October 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which denied reimbursement for unauthorized medical expenses incurred from December 19, 2010 to December 20, 2010 at Memorial Hospital in Jacksonville, Florida.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for services rendered at a non-VA facility.  Specifically, he received treatment at Memorial Hospital in Jacksonville, Florida from December 19, 2010 to December 20, 2010 without receiving prior authorization from VA.

A review of the record reflects that the Veteran's claim has been considered only under the provisions of 38 U.S.C.A. § 1725.  However, these provisions provide that a Veteran must be found ineligible for reimbursement for emergency treatment under 38 U.S.C.A. § 1728 in order to be eligible for consideration under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1002(h).

38 U.S.C.A. § 1728 specifically provides for reimbursement or payment for emergency treatment rendered to a Veteran for an adjudicated service-connected disability, a non-service connected disability associated with and held to be aggravating a service-connected disability, any disability of a Veteran if the Veteran has a total disability permanent in nature from a service-connected disability, or for any illness, injury , or dental condition of a Veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to facilitate the Veteran's training.

In the instant case, the Veteran presented for emergency treatment in December 2010 with symptoms of difficulty swallowing.  A past history of gastroesophageal reflux was noted and the impression was odynophagia (pain with swallowing).  It was noted that the Veteran may have an esophageal web and a follow up with gastroenterology was indicated.

The Board notes that the Veteran is presently service-connected for hiatal hernia with gastroesophageal reflux disease with Barrett's esophagus.  It is unclear whether the Veteran's emergency treatment may have been rendered for such a disability or for a non-service connected disability that was associated with and found to be aggravating a service-connected disability.  Accordingly, this claim must be remanded in order for the AOJ to readjudicate it under the provisions of 38 U.S.C.A. § 1728, if applicable.

Additionally, while VCAA notice was issued in March 2011, the notice did not contain specific information with respect to the evidentiary requirements to substantiate the Veteran's reimbursement claim.  Thus, the AOJ should provide the Veteran with a VCAA letter advising him how to substantiate a claim for medical expense reimbursement under the provisions of 38 U.S.C.A. §§ 1725 and 1728. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate VCAA notice including the evidentiary requirements under both 38 U.S.C.A.      §§ 1725 and 1728.

2.  After completion of the above, and after undertaking any additional development deemed necessary to properly adjudicate this matter under either 38 U.S.C.A. §§ 1725 or 1728 (to include any development necessary to address whether the treatment on December 19-20, 2010 was for a medical emergency as well as addressing the availability of VA facilities, should it become necessary to address such questions), readjudicate the unauthorized medical expenses claim, in light of the additional evidence of record.  If any benefit sought on appeal is not granted, furnish him with a supplemental statement of the case.  After an appropriate time is afforded for the Veteran to respond, the matter should be returned to the Board for further appellate consideration. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



